Citation Nr: 0409078	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-11 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 
INTRODUCTION

The veteran had recognized guerrilla service from August 1944 
to June 1945.  He died in April 2001.  The appellant is the 
veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in February 2002 of Department 
of Veterans Affairs (VA) Regional Office (RO), in Manila, the 
Republic of the Philippines.  

In September 2003, the Board remanded the case to schedule 
the appellant for a Travel Board hearing.  The appellant 
testified at a Travel Board hearing before the undersigned in 
October 2003.  A transcript of the hearing is now part of the 
record before the Board.  At the hearing the appellant 
submitted additional evidence and waived initial 
consideration of the evidence by the RO. 


FINDINGS OF FACT

1.  During his lifetime, the veteran had no adjudicated 
service-connected disability. 

2.  According to the death certificate, the causes of the 
veteran's death were cardiac arrest, cerebral hemorrhage, 
chronic renal failure and lobar pneumonia; no other condition 
was listed as contributing to the cause of death.

3.  There is no medical evidence that the diseases that 
caused the veteran's death had onset in service, or were 
otherwise caused by an injury or disease of service origin, 
or that a cerebral hemorrhage or cardiovascular-renal disease 
had become manifested to a compensable degree or more within 
one year of the veteran's discharge from service. 


CONCLUSION OF LAW
A disability incurred in or aggravated by service did not 
cause the veteran's death; nor may service connection for the 
cause of death be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.307(a) 3.309(a), 
3.312 (2003).


VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

1.  Duty to Notify 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

In Pelegrini v. Principi, 17 Vet. App. 412, 422 (2004), the 
United States Court of Appeals for Veteran Claims (CAVC) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103, must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ or RO) 
decision on a claim for VA benefits.  

In the present case, the appellant submitted her claim in 
July 2001.  In a letter, dated in October 2001, addressing 
the VCAA, the RO provided the appellant preadjudicatory 
notice under 38 U.S.C.A. § 5103.  To support her claim, the 
RO notified the appellant that she should submit medical 
evidence that the fatal conditions were incurred during 
service and medical evidence that the fatal conditions that 
caused the veteran's death were related to an injury or 
disease incurred in service.  The RO specifically asked the 
appellant for records, pertaining to the veteran's final 
hospitalization.  The RO also notified the appellant that VA 
would obtain service records, including service medical 
records, and records from other Federal agencies, that she 
should identify non-VA health-care providers, who treated the 
veteran, and that VA would assist her in obtaining the 
records, if she could not, and that she should submit the 
evidence within 60 days.  As noted above, the RO then 
adjudicated the claim in a February 2002 rating decision.  
For these reasons, the Board finds that the RO's 
preadjudicatory notice complies with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Prinicipi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice); and 
Pelegrini, supra. (preadjudicatory VCAA notice).  

As for the content of the notice, that is, the 60 days for 
submitting evidence, the Veterans Benefits Act of 2003, P.L. 
108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified in part at 38 U.S.C.A. § 5103) authorizes the 
Secretary of VA to make a decision on a claim before the 
expiration of the one-year period provided a claimant to 
respond to VA's request for information or evidence.  This 
legislation, effective as if enacted on November 9, 2000, 
immediately after the enactment of the VCAA, supersedes the 
decision of the United States Court of Appeals for the 
Federal Circuit that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.  Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003).  

Also, as to the content of the notice, while language to the 
effect that the appellant should submit "any evidence in the 
claimant's possession that pertains to the claim" was not 
include, such notice is not a statutory requirement as 
interpreted by the General Counsel of VA notwithstanding the 
CAVC's analysis in Pelegrini.  VAOPGCPREC 1-2004.  For these 
reasons, no further procedural development is required to 
comply with the duty to notify under the VCAA

2.  Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  After the VCAA notification letter 
was sent, the appellant submitted additional evidence to 
substantiate her claim.  As she has not identified any 
additional evidence and as there are no additional records to 
obtain, the Board concludes that the duty-to-assist 
provisions of the VCAA have been complied with. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

The designated Federal custodian of service records verified 
that the veteran had recognized guerrilla service from August 
1944 to June 1945. 

A copy of the death certificate discloses that the veteran 
died in April 2001 while he was hospitalized at a medical 
center.  The causes of death were listed as cardiac arrest, 
cerebral hemorrhage, chronic renal failure and lobar 
pneumonia.  No other condition was listed as contributing to 
the cause of death.  

During his lifetime, the veteran did not have an adjudicated 
service-connected disability. 

A copy of an Affidavit For Philippine Army Personnel, dated 
in November 1947 and signed by the veteran, discloses that 
the veteran did not report any wounds or illnesses incurred 
during service.  At the time, a physical examination was 
conducted.  The examination report discloses that the 
cardiovascular system, lungs, genitourinary system, and the 
abdominal wall and viscera were evaluated as normal.  Blood 
pressure was 110/70. 

A copy of the marriage certificate discloses the veteran and 
the appellant were married in 1951. 

The private medical records show that the veteran was 
hospitalized in late March and early April 2001.  History 
included chronic renal impairment and hypertension since 
1985.  According to the attending physician, one month prior 
to admission, the veteran had developed generalized body 
malaise, including symptoms of a cough and cold.  Several 
days prior to admission, the symptoms had worsened and 
diagnostic studies had revealed kidney disease and an 
enlarged heart and hemodialysis was recommended.  The veteran 
was then admitted for hemodialysis.  During the 
hospitalization, further diagnostic testing revealed a 
subarachnoid hemorrhage and confirmed cardiomegaly, aortic 
atherosclerosis, and kidney disease.  After several days the 
veteran was to be transferred to a second hospital.  The 
final diagnoses were chronic renal failure secondary to 
hypertensive nephrosclerosis and subarachnoid hemorrhage.  

On admission to the second hospital, history included a 
diagnosis of chronic renal failure in 1988.  The veteran was 
admitted in a comatose state from which he did not recover.  
The diagnoses were cardiac arrest, cerebral hemorrhage, 
chronic renal failure, and lobar pneumonia. 

In a December 2001 statement, the physician, who signed the 
death certificate, stated that he had treated the veteran 
since 1980.  His records show that a chest X-ray in 1999 
revealed cardiomegaly and aortic atherosclerosis. 

Other private medical records document abnormal ECGs 
(September 1992, March 1995, October 1996), aortic 
atherosclerosis (October 1994, June 1995), hypertensive 
arteriosclerotic heart disease (1993 to 1997), and renal 
disease (April 1997). 

At a hearing in October 2002, the appellant testified that, 
when she married the veteran in 1951, he had all the symptoms 
that caused his death, including nervousness, malnutrition 
and high blood pressure that caused renal failure, and weak 
lungs that caused lobar pneumonia.  All of which she 
attributed to the veteran's war experiences.  She stated that 
she could not submit any more medical records because the 
physicians who had treated the veteran had died. 

At the Travel Hearing in October 2003, the appellant 
testified that, around 1953, the veteran was treated for 
kidney problems by a physician, now deceased, and again in 
1957 or 1958.  She also testified that the veteran was 
treated for respiratory problems in 1954 and 1955 and that 
the veteran was diagnosed with hypertension in the 1980s.

Principles of Service Connection 

For the grant of service connection for the cause of death, 
it must be shown that a service-connected disability caused 
the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
A disability may be service-connected if it results from an 
injury or disease incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  

Either cardiovascular-renal disease, including hypertension, 
or a cerebral hemorrhage may be service connected on a 
presumptive basis if it becomes manifest to a compensable 
degree within one year after service discharge.  38 U.S.C.A. 
§§ 1101, 1112, 38 C.F.R. § 3.307(a) and § 3.309(a).  



Analysis 

According to the death certificate, the veteran died of 
cardiac arrest, cerebral hemorrhage, chronic renal failure, 
and lobar pneumonia.  Therefore, the Board must consider 
whether service connection is warranted for any of the fatal 
diseases.  As noted above, cardiovascular-renal disease, 
including hypertension, or a cerebral hemorrhage may be 
service connected on a presumptive basis even though, as here 
there are no service medical records and there is no medical 
evidence of the disease during service.  38 C.F.R. 
§§ 3.307(a), 3.309(a).  

The only medical evidence comparatively contemporaneous with 
service consists of 1947 report of examination conducted in 
conjunction with the veteran's Affidavit For Philippine Army 
Personnel.  The report discloses no evidence of 
cardiovascular disease, including hypertension, lung disease, 
kidney disease, or a cerebral hemorrhage.  

There is no other medical evidence of record until the 1990s 
and later that contain a medical history of hypertension and 
renal disease no earlier than 1985 and of hypertensive 
arteriosclerotic heart disease no earlier than 1993.  The 
evidence documenting a cerebral hemorrhage and lobar 
pneumonia consists of the records associated with the 
veteran's final hospitalizations in 2001, more than 55 years 
after service.  

As there is no medical evidence that the fatal diseases had 
onset or service, including on a presumptive basis for 
cardiovascular-renal disease, including hypertension, or a 
cerebral hemorrhage, or that the fatal diseases were 
otherwise causally linked to an injury or disease of service 
origin, and as the evidence shows that the fatal diseases 
were first shown to present more than 40 years after service, 
the preponderance of the evidence is against the claim that 
the veteran's death was caused by a disability related to 
service.  38 U.S.C.A. § 5107(b).

As for the testimony of the appellant, while she can testify 
as to her personal observations, she is not shown to be 
competent to render a medical diagnosis or offer a medical 
opinion as to the presence of a disease process or as to the 
cause of the veteran's death based on those observations.  

For these reasons, the Board determines that the fatal 
diseases that caused the veteran's death were not incurred in 
service, nor may service incurrence be presumed for the fatal 
diseases associated with cardiovascular-renal disease, 
including hypertension, or a cerebral hemorrhage. 


ORDER

Service connection for the cause of the veteran's death is 
denied. 


____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



